Case 4:18-cv-00247-ALM Document 85 Filed 12/17/18 Page 1 of 5 PageID #: 1533



                  IN THE UNITED STATES DISTRICT FOR THE
                       EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

  JASON LEE VAN DYKE,             §
      Plaintiff,                  §
                                  §
  v.                              §
                                  §
  THOMAS CHRISTOPHER              §                                NO. 4:18-CV-247-ALM
  RETZLAFF, a/k/a DEAN            §
  ANDERSON, d/b/a BV FILES, VIA   §
  VIEW FILES, L.L.C., and VIAVIEW §
  FILES,                          §
       Defendants                 §

   DEFENDANT THOMAS RETZLAFF’S RESPONSE TO—AND PARTIAL JOINDER
       IN—PLAINTIFF’S MOTION FOR “COURT-ORDERED DISMISSAL”

         Defendant Thomas Retzlaff files his response to—and partial joinder in—

  plaintiff’s motion for a “court-ordered dismissal” (Doc. 84).

                                      I. INTRODUCTION

         1.      Plaintiff is Jason Lee Van Dyke; defendants are Thomas Retzlaff,

  a/k/a Dean Anderson, d/b/a BV Files, Via View Files, L.L.C., and ViaView Files.1

         2.      On July 30, 2018, Retzlaff appealed from this Court’s memorandum

  opinion and order holding that the Texas Citizens Participation Act does not apply

  in federal court under the Erie doctrine.

         3.      On December 3, 2018 plaintiff moved to dismiss all of plaintiff’s

  claims and to withdraw all of plaintiff’s pending motions. (Doc. 84.)


         1
                  The “a/k/a” and “d/b/a” designations are plaintiff’s. No evidence has been
  adduced establishing that these defendants are alter egos or assumed names of each other. Only
  Retzlaff has appeared. No other defendant appears to have been served.
Case 4:18-cv-00247-ALM Document 85 Filed 12/17/18 Page 2 of 5 PageID #: 1534



                                              II. ARGUMENT & AUTHORITIES

              4.          Assuming the Court has jurisdiction to grant plaintiff relief,2 Retzlaff

  joins plaintiff’s motion to the extent that it seeks to dismiss all of plaintiff’s claims

  and withdraw all of plaintiff’s pending motions. However, Retzlaff respectfully

  declines to withdraw Retzlaff’s motion to dismiss under the Texas Citizens

  Participation Act,3 TEX. CIV. PRAC. & REM. CODE § 27.001, et seq.

              5.          To avoid harm or prejudice to Retzlaff, the Court’s dismissal of

  plaintiff’s claims should be with prejudice. See Elbaor v. Tripath Imaging, Inc.,

  279 F.3d 314, 317-18 (5th Cir. 2002).

              6.          Under Texas law, a party’s decision to dismiss his own claims does

  not affect a nonmoving party’s independent claims for affirmative relief, including

  TCPA motions. Rauhauser v. McGibney, 508 S.W.3d 377, 381 (Tex. App.—Fort

  Worth 2014, no pet.), overruled on other grounds, Hersh v. Tatum, 526 S.W.3d

  462, 467 (Tex. 2017). If successful, Retzlaff’s TCPA motion would make an

  award to Retzlaff of his attorney’s fees and sanctions from plaintiff mandatory.

  TCPA § 27.009(a); Walker v. Hartman, 516 S.W.3d 71, 80 (Tex. App.—

  Beaumont 2017, pet. denied); Rauhauser, 508 S.W.3d at 381-83.


              2
                    The U.S. Court of Appeals for the Fifth Circuit has docketed Retzlaff’s appeal in
  the case at bar as No. 18-40710; Jason Lee Van Dyke v. Thomas Christopher Retzlaff. “The
  filing of a notice of appeal is an event of jurisdictional significance—it confers jurisdiction on the
  court of appeals and divests the district court of its control over those aspects of the case involved
  in the appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982). Thus, this
  Court may lack jurisdiction to grant plaintiff any relief.
           3
                    Assuming that the U.S. Court of Appeals for the Fifth Circuit decides—either in
  the appeal of the instant case or one of the other two cases presently before it presenting the same
  issue—that the TCPA is applicable in federal court under the Erie doctrine.

  Van Dyke v. Retzlaff
             Retzlaff’s Response to Plaintiff’s Motion for a “Court-Ordered Dsmissal”                 2
Case 4:18-cv-00247-ALM Document 85 Filed 12/17/18 Page 3 of 5 PageID #: 1535



                                                           III. CONCLUSION

              7.          Assuming the Court has jurisdiction to grant plaintiff any relief,

  Retzlaff joins plaintiff’s motion to the extent that it seeks dismissal of all

  plaintiff’s claims with prejudice and a withdrawal of all of plaintiff’s pending

  motions.            Retzlaff does not seek to withdraw his TCPA motion to dismiss

  plaintiff’s claims and for attorney’s fees and mandatory sanctions in accordance

  with the TCPA, and respectfully opposes any order to such effect.

                                                                IV. PRAYER

              8.          For these reasons, Retzlaff prays the Court to grant plaintiff’s motion

  to dismiss all of plaintiff’s claims with prejudice, allow the withdrawal of all of

  plaintiff’s pending motions, and for such other and further relief, at law or in

  equity, as to which Retzlaff shall show himself justly entitled. The Court’s order

  should leave undisturbed Retzlaff’s right to seek mandatory recovery of his

  attorney’s fees and an award of sanctions against plaintiff in accordance with the

  TCPA, should the U.S. Court of Appeals for the Fifth Circuit find that the TCPA

  is applicable in federal courts.




  Van Dyke v. Retzlaff
             Retzlaff’s Response to Plaintiff’s Motion for a “Court-Ordered Dsmissal”          3
Case 4:18-cv-00247-ALM Document 85 Filed 12/17/18 Page 4 of 5 PageID #: 1536



  Respectfully submitted,



  By:           /s/ Jeffrey L. Dorrell
  JEFFREY L. DORRELL
  Texas Bar No. 00787386
  Federal ID #18465
  jdorrell@hanszenlaporte.com
  WM CARL WILSON
  State Bar No. 24090472
  cwilson@hanszenlaporte.com
  14201 Memorial Drive
  Houston, Texas 77079
  Telephone 713-522-9444
  FAX: 713-524-2580
  ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




  Van Dyke v. Retzlaff
             Retzlaff’s Response to Plaintiff’s Motion for a “Court-Ordered Dsmissal”   4
Case 4:18-cv-00247-ALM Document 85 Filed 12/17/18 Page 5 of 5 PageID #: 1537



                                              CERTIFICATE OF SERVICE
                                                                           	
         I certify that on _____12-17____, 2018, the foregoing was electronically filed
  using the Court’s CM/ECF filing system, which will provide notice and a copy of this
  document to the following if a registered ECF filer in the United States District Court for
  the Eastern District of Texas, Sherman Division.

              Mr. Jason Lee Van Dyke
              Plaintiff, Pro Se
              108 Durango Drive
              Crossroads, Texas 76227
              Telephone: 469-964-5346
              FAX: 972-421-1830
              jason@vandykelawfirm.com
              	


             /s/ Jeffrey L. Dorrell
  JEFFREY L. DORRELL




  Van Dyke v. Retzlaff
             Retzlaff’s Response to Plaintiff’s Motion for a “Court-Ordered Dsmissal”      5
